Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant is required to elect claims directed to 1 of each of the following patentably distinct species ( thus one form species A and one from species B and one from C and one from D); examiner notes that while all species elections are required some elections of invention or species may effectively make moot some other species elections but such combination may not be fully determined until amendments of claims are explored and arguments regarding species have been fully determined:
Species A: variations of operating the blower with an initial power
I. Species as described in Paragraph 0004 where the initial power having a predetermined value corresponding to the climate setting provided that cabin temperature is outside a predetermined range and operate the blower with an initial power having a value less than the predetermined value provided that the cabin temperature is within the predetermined range.
II. Species as described in Paragraph 0006 where the initial power having a predetermined value that is independent of cabin temperature provided that the cabin temperature is outside a predetermined range and operating the blower with an initial power having a value less than the predetermined value provided that the cabin temperature is within the predetermined range.
III. Species as described in Paragraph 0008 where the initial power having a predetermined value that is independent of cabin temperature provided that the cabin temperature is outside a predetermined range and operating the blower with an initial power having a value that is dependent on the cabin temperature provided that the cabin temperature is within the predetermined range.
Species B: variations of a value less than the predetermined value.
I. Species as described in Paragraph 0005 where the value less than the predetermined value is independent of the cabin temperature.
II. Species as described in Paragraph 0005 where the value less than the predetermined value is dependent on the cabin temperature.
II. Species as described in Paragraph 0005 where the value less than the predetermined value is defined as a percentage of the predetermined value.
Species C: variations of the predetermined value.
I. Species as described in Paragraph 0005 where he predetermined value corresponds to a maximum speed of the blower.
II. Species as described in Paragraph 0005 where the predetermined value is associated with an operating voltage or duty cycle.
II. Species as described in Paragraph 0005 where the value less than the predetermined value is defined as a percentage of the predetermined value.
Species D: variations of the value that is dependent on the cabin temperature.
I. Species as described in Paragraph 0009 where the value that is dependent on the cabin temperature corresponds with an operating voltage for a given cabin temperature within the predetermined range.
II. Species as described in Paragraph 0009 where the value that is dependent on the cabin temperature is defined as a percentage of the predetermined value.

The species are independent or distinct because variations control values are distinct and further they require individual image search based upon the specific ranges and would use different terms for search (such as operating voltage vs. maximum speed as an example) thus creating a burden. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently it is believed that claim 1 is generic claims to all restrictions (applicant should confirm).  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:   The species or groupings of patentably indistinct species require a different field of search (e.g., 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process of use claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL M ATTEY/Primary Examiner, Art Unit 3763